Citation Nr: 0735109	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
assigned a 10 percent evaluation.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1985 to October 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2005, which, in pertinent part, granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 10 percent rating, and denied service 
connection for bronchitis and a right finger disability, 
claimed as arthritis of the right hand.  In April 2007, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

In August 2007, the veteran submitted additional evidence in 
support of his claims and waived RO jurisdiction over such.  
Thus, the Board may proceed.

The issue of a higher rating for degenerative disc disease of 
the lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic bronchitis was not present in service, nor due to 
any events in service.  

2.  The veteran, who served in the Persian Gulf war, suffers 
from arthralgias of the proximal interphalangeal (PIP) and 
metacarpophalangeal (MP) joints of the right hand, which are 
not due to any known diagnosed illness, and which have been 
present for more than 6 months.  




CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  An undiagnosed illness manifested by arthalgias of the 
PIP and MP joints of the right hand was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in July 2005, 
prior to the initial adjudication of the claim, the RO 
advised the claimant of the information necessary to 
substantiate the service connection claims.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although he was not provided 
with information regarding ratings and effective dates, as 
there is no rating or effective date to be assigned as a 
result of this decision, the failure to provide notice of 
these two elements prior to the initial adjudication is 
harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  A VA examination as to nexus 
was provided.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  
The veteran testified at a Board hearing.  After his hearing, 
he submitted additional evidence, accompanied by a waiver of 
RO initial consideration of the additional evidence.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2006).  He has not identified the existence of any 
potentially relevant evidence which is not of record.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service Connection 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including arthritis, if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 
1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Generally, to establish service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

        A.  Bronchitis

Service medical records show that in March 1995, the veteran 
complained of chest congestion for two weeks.  The assessment 
was acute bronchitis.  In November 2000, he complained of a 
cough for one week, and now upper back pain.  He said he had 
been coughing, primarily at night.  He said the chest cold 
began about 2 weeks ago, and was getting better now.  The 
cough was causing pain between the shoulders.  The impression 
was muscle strain due to cough.  He was seen again the 
following day, at which time he reported that the symptoms 
had gone away, although he had an occasional cough.  He did 
not have any history of asthma.  No further follow-up was 
noted.  

On the VA examination in August 2005, the veteran reported 
that he had had an episode of acute bronchitis in 1995 while 
stationed in Germany, with was treated with antibiotics with 
total resolution of symptoms.  He said he had had no further 
episodes of bronchitis during the past three years.  
Currently, there was no history of asthma-type symptoms, 
chest pain productive cough, weight loss, hemoptysis, or 
sinusitis symptoms.  He was a smoker.  On examination, lungs 
were clear bilaterally without abnormalities. A chest X-ray 
was interpreted as essentially normal.  The pertinent 
diagnosis was remote bronchitis resolved without residuals.

At his hearing in April 2007, the veteran testified that he 
experienced an episode of bronchitis every year at about the 
same time since the in-service episode in 1995.  He said he 
usually treated himself with over-the-counter medication.

Private medical records show that in July 2007, the veteran 
had a productive cough, elevated temperature, and sinus 
congestion.  On examination, he had bilateral rales and 
wheezes.  The impression was bronchitis and asthma.  In 
August 2007, he was seen for follow-up regarding bronchitis 
and asthma.  He said he felt better.  It was noted that he 
was still smoking.  He had bilateral occasional rhonchi and 
wheezing, which had improved.  Spirometry was noted to be 
"abnormal-reversible".  The impression was bronchitis and 
asthma.  The pulmonary function tests report showed mild 
obstruction, with no significant improvement with medication.  

Although this evaluation did show the presence of bronchitis, 
the spirometry was reversible.  Moreover, it must be noted 
that there is no evidence of the rales, rhonchi, and/or 
wheezes shown in service or on the VA examination in August 
2005.  Thus, there is no basis on which to relate the onset 
to service.  In this regard, the doctor treating him at the 
time did not attribute the onset to service; the only factor 
noted was that he was a smoker.  A disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300(a) 
(2007).  

Although the veteran states that he has had bronchitis 
annually since 1995, as a layman, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, medical 
evidence is required to provide a link to service, or a 
diagnosis.  

The medical evidence of record does not show chronic 
bronchitis in service, nor was bronchitis shown on the VA 
examination in 2005.  Later medical evidence showing the 
presence of bronchitis, with abnormal pulmonary function 
tests noted to be "reversible," does not relate the 
condition to service, or establish a chronic disability at 
that time.  The veteran's statements of recurrent symptoms he 
believes to be bronchitis since 1995 are outweighed by the 
single diagnosed episode in service, and the VA examiner's 
conclusion that the in-service episode of bronchitis resolved 
without residuals.  A later examination showing the presence 
of bronchitis at that time, still not diagnosed as chronic, 
and with no relationship to service posited, does not change 
the balance of the evidence.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Disability of the Right Hand

Service medical records show that on his June 2005 retirement 
physical, the veteran said he had right hand pain.  He 
reported a history of arthritis of the hand.  He said he had 
increased pain at the right proximal interphalangeal (PIP) 
joint and metacarpophalangeal (MP) joint, with a question of 
arthritis.  On examination, there was a mild size difference 
between the right hand PIP and MP joints, compared to the 
left hand, without redness or crepitus.  He did not have any 
Heberden's or Bouchard's nodes.  The assessment was right 
hand pain, likely osteoarthritis.  There is no evidence that 
any X-rays of the hand were taken at this time.  

On the August 2005 VA examination, the veteran reported that 
he had noted the onset of arthralgias in the mid-1990's 
involving the PIP joint of the right hand, which he related 
to repetitive overuse activities.  He complained that he 
currently had daily stiffness of the PIP joints involving the 
long and ring fingers of the right hand.  He said he did not 
have pain, swelling, or give way of the joints. He said 
repetitive range of motion activities involving his hands 
such as writing or typing would cause some weakness, but he 
denied any additional functional impairment during flares.  
Examination of the hands revealed fairly normal-appearing 
joints bilaterally with he exception of slight joint 
hypertrophy in the PIP joint of the 3rd and 4th fingers of the 
right hand.  X-rays of the hands were normal.  The VA 
examiner was unable to provide a diagnosis for his right 
finger stiffness based on available medical evidence at that 
time.  

At his hearing, the veteran testified that his hand pain 
began due to his job packing parachutes, which involved a lot 
of use of the right hand, including for tying knots.  He said 
that he was told he had arthritis in the hand during service, 
based on X-ray findings.  However, the evidence does not show 
that X-rays of the hand were taken in service.  Arthritis, 
although suspected, was not diagnosed at that time, and X-
rays taken in connection with the VA examination two months 
later did not show arthritis.  

However, the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Service connection 
may be granted to a Persian Gulf veteran for objective 
indications of chronic disability resulting from an illness 
or combination of illnesses, provided that such disability 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis, 
unless there is affirmative evidence that the undiagnosed 
illness was not incurred during Persian Gulf service, or 
resulted from the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses include joint pains.  38 C.F.R. § 3.317(b)(5).  

The VA examiner in August 2005 noted that a diagnosis for the 
veteran's symptoms of right hand pain could not be provided.  
He was seen in service for this same condition, and, although 
no arthritis has been shown, there is some hypertrophy 
involving the PIP and MP joints of the right hand.  By his 
credible testimony, the symptoms have been present for six 
months or more.  Therefore, service connection for 
arthralgias of the PIP and MP joints of the right hand is 
warranted, on the basis of undiagnosed Gulf War illness.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bronchitis is denied.

Service connection for undiagnosed arthralgias of the PIP and 
MP joints of the right hand is granted.


REMAND

The veteran underwent a VA examination of his back in August 
2005.  However, since then, he underwent surgery on his low 
back in September 2007.  Thus, he should be afforded a 
current examination, as he states his condition has worsened.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected degenerative disc 
disease of the lumbar spine.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies deemed necessary should 
be accomplished, but should include 
complete range of motion findings.  Any 
associated objective neurological 
abnormalities should be reported as well 
as bowel and/or impairment, if present.  
The presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination should also be addressed.  
All findings and conclusions should be 
reported in detail.  The examiner should 
also specify whether degenerative disc 
disease causes incapacitating episodes 
(bed rest prescribed by a physician) and, 
if so, describe the number and duration of 
such episodes during the past 12 months

2.  Thereafter, adjudicate the claim for a 
higher initial rating for degenerative 
disc disease of the lumbar spine, in light 
of all evidence received of record, in 
particular, all evidence received since 
the May 2006 statement of the case.  If 
the decision is less than a full grant of 
the benefit sought, furnish the veteran 
and his representative with a supplemental 
statement of the case, and afford them 
with an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


